                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN
                                 Hon. Matthew Kennelly, presiding

                                          COURT MINUTES

Date:        7/12/21                                           Dep. Clerk: JD
Case No.     18-CR-130                                         Ct. Rep:     Tom (a.m.)
United States v. Naggs, Armbruster, & Wogsland                              Sarah (p.m.)
Proceeding: jury trial                                         Time Called: 8:55
                                                               Time Concl: 5:39

United States by:    Justin Weitz, Emily Scruggs, Kyle Hankey
Probation Officer:
Interpreter:
Defendants:          Brett Naggs in person and with Attorneys Steven Biskupic, Matt Jacobs
                     Peter Armbruster in person and with Attorneys Andrew DeVooght, Laura
                            McNally, Linna Chen
                     Mark Wogsland in person and with Attorneys Ryan Hedges, Jonathan
                            Reinisch


Court addresses recently filed motions in limine.
Court hears argument on “other acts” motion #262.
Court hears argument on 2015 R&M motion #263.
Court hears argument on motion to exclude Pisarik testimony #268.
      Court directs government not to discuss in opening.
Court hears argument on government motion #272.
      Court addresses specific deposition question.
      Court will address “personal history” issue when it comes up.

Parties have agreed regarding admissibility of certain exhibits, business record exception applies;
       agreed that government will seek admission of SEC filings.

Court will discuss juror issue with that juror during the break. Parties agree with court’s proposed
      response.

Court orders witnesses sequestered except for case agent.

Jury in court @ 9:40.
Court discusses set up of courtroom, wearing of masks, and trial schedule.
Jurors may take notes.
Court gives preliminary instructions @ 9:45.

Government opening (Atty Hankey) @ 9:55.




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 1 of 28 Document 308
Armbruster opening (Atty McNally) @ 10:20.
Break @ 11:02 for jury.
Court indicates openings taking longer than expected, warns of time limits on trial.
Break for parties.

Jury in court @ 11:15.
Armbruster opening continues.

Wogsland opening (Atty Hedges) @ 11:24.

Naggs opening (Atty Biskupic) @ 11:42.

Government calls Christopher Lacey @ 12:05.
      Ex. 47 admitted/published.

Lunch break for jury @ 12:30-1:30.
Court wants a written proffer of Pisarik testimony.
Court denies motions in limine #262, 263; reserves ruling on #268.
Break for parties @ 12:34.

On the record @ 1:30, court addresses issue of spouses watching the trial.
Defendants confirm scope of their potential testimony.

Jury in court @ 1:33.
Lacey direct testimony continues.
       Ex. admitted: 43, 51, 55, 33, 33A, 56, 35, 58 & attachm ents, 40, 40A, 61, 61A, 62, 62A.

Cross by Naggs (Atty Jacobs) @ 2:40.
Break @ 3:01.

Jury in court @ 3:15.
Cross by Armbruster (Atty DeVooght) @ 3:15
       Ex. admitted: 52, 52A, 52B, 53, 67, 3534, 3260.

Cross by Wogsland @ 3:55.

Redirect by government @ 4:03.
      Ex. 48 pre-admitted.

Break @ 4:15.
No re-cross.




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 2 of 28 Document 308
Jury in court @ 4:25.
Government calls Heather Hipke @ 4:25.
       Ex. admitted: 561.
       Ex. A shown to jury as demonstrative exhibit, not offered in evidence.
       Ex. 45 pre-admitted.

Jury breaks for day @ 5:27. Trial to resume tomorrow @ 9:00.

Atty McNally raises hearsay issue with expected testimony.
Court does not allow Hipke to testify as to what Voorhees told her.

Government indicates Pisarik will testify Friday, will get court charts on Wednesday.

Court recesses for the day @ 5:39.




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 3 of 28 Document 308
                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN
                                 Hon. Matthew Kennelly, presiding

                                           COURT MINUTES

Date:        7/13/21                                            Dep. Clerk: JD
Case No.     18-CR-130                                          Ct. Rep:     Tom (a.m.)
United States v. Naggs, Armbruster, & Wogsland                               Sarah (p.m.)
Proceeding: jury trial                                          Time Called: 9:00
                                                                Time Concl: 5:30

United States by:    Justin Weitz, Emily Scruggs, Kyle Hankey
Probation Officer:
Interpreter:
Defendants:          Brett Naggs in person and with Attorneys Steven Biskupic, Matt Jacobs
                     Peter Armbruster in person and with Attorneys Andrew DeVooght, Laura
                            McNally, Linna Chen
                     Mark Wogsland in person and with Attorneys Ryan Hedges, Jonathan
                            Reinisch


Jury in court @ 9:00.
Court advises trial will stop at @ 2:50 tomorrow, will also stop earlier on 7/22 & 23.

Hipke direct testimony continues @ 9:02.
      Ex. admitted: 75, 31, 34, 34A, 57, 23, 23A.
      Ex. B shown to jury as demonstrative exhibit, not offered in evidence.
      Ex. admitted: 78, 78A, 20A, 84, 84A, 26, 26A.

Break @ 10:40.

On the record @ 10:52.
Jury in court @ 10:56.
Hipke direct testimony continues @ 10:57.
       Ex. admitted: 255, 88.
       Ex. D shown to jury as demonstrative exhibit.
       Ex. admitted: 368, 1A, 59, 59A, 39, 39A, 38, 38A, 42, 42A.

Lunch break @ 12:30.

Jury in court @ 1:30.
Hipke direct testimony continues @ 1:30.
       Ex. admitted: 390, 390A.




               Case 2:18-cr-00130-MFK Filed 07/30/21 Page 4 of 28 Document 308
Cross by Armbruster (Atty McNally) @ 1:56.
      Ex. 473, 3304, 3305 pre-admitted.
      Ex. admitted: 3373, 3388, 3382, 3381.
      Objection to 3699 sustained.

Break @ 2:50.

Jury in court @ 3:10.
Cross by Armbruster continues.
       Ex. 49, 50 shown (pre-admitted).
       Ex. 3334 admitted.

Break @ 4:13.

Jury in court @ 4:21.
Court notes schedule tomorrow: start @ 9:00, lunch 12:15-1:00, afternoon session 1:00-2:45.

Cross by Wogsland (Atty Hedges) @ 4:22.
      Ex. A displayed.
      Court puts on record issue with camera on witness stand. Spectators in public viewing room
             may watch in the courtroom.
      Ex. B displayed.
      Ex. 2500 used as demonstrative exhibit.
      Ex. 2045 admitted.

Cross by Naggs (Atty Jacobs) @ 5:05.
      Ex. admitted: 1244, 1276, 1252, 1253, 1264.

Court breaks for day @ 5:30.




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 5 of 28 Document 308
                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                Hon. Matthew Kennelly, presiding

                                          COURT MINUTES

Date:        7/14/21                                         Dep. Clerk: JD
Case No.     18-CR-130                                       Ct. Rep:     Tom (a.m.)
United States v. Naggs, Armbruster, & Wogsland                            Sarah (p.m.)
Proceeding: jury trial                                       Time Called: 8:58
                                                             Time Concl: 2:44

United States by:    Justin Weitz, Emily Scruggs, Kyle Hankey
Probation Officer:
Interpreter:
Defendants:          Brett Naggs in person and with Attorneys Steven Biskupic, Matt Jacobs
                     Peter Armbruster in person and with Attorneys Andrew DeVooght, Laura
                            McNally, Linna Chen
                     Mark Wogsland in person and with Attorneys Ryan Hedges, Jonathan
                            Reinisch, Thomas Cimino


Jury in court @ 9:00.
Naggs cross of Hipke continues @ 9:00.
       Ex. admitted: 1251, 1256, 1258, 6A, 1254, 1255, 1297, 458 (pre-adm itted), 1269A, 1262.

Government redirect @ 10:17.
      Witness shown ex. 77, 77A, corresponding to ex. 1254 & 1255.

Break @ 10:31 for jury.
Court expresses concern about pace of trial, attorneys to confer and present plan.

Jury in court @ 10:43, redirect of Hipke continues.

Government calls Ben Hartford @ 10:52.
      Ex. pre-admitted: 411, 473A, 106, 46, 46A, 46B, 108, 112.

Cross by Armbruster (Atty DeVooght) @ 11:38.
      Ex. 3594 published/pre-admitted.
      Ex. 3139 pre-admitted.
      Ex. 3164 published/pre-admitted.
      Ex. 454, 107 pre-admitted.
      Ex. 3700 admitted.

Cross by Wogsland (Atty Cimino) @ 12:02.




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 6 of 28 Document 308
Cross by Naggs (Atty Biskupic) @ 12:04.

Redirect by government @ 12:04.

Lunch break 12:12-1:00.

Jury in court @ 1:01.
Government calls Stephen Voorhees @ 1:01.
       Ex. admitted: 415, 115, 115A, 116,116A, 117, 118, 118A, 119, 10, 13, 137, 18.

Court breaks for day @ 2:43.
Government indicates it is preparing Friedman deposition.




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 7 of 28 Document 308
                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                Hon. Matthew Kennelly, presiding

                                         COURT MINUTES

Date:        7/15/21                                         Dep. Clerk: JD
Case No.     18-CR-130                                       Ct. Rep:     Tom (a.m.)
United States v. Naggs, Armbruster, & Wogsland                            Sarah (p.m.)
Proceeding: jury trial                                       Time Called: 9:00
                                                             Time Concl: 5:27

United States by:    Justin Weitz, Emily Scruggs, Kyle Hankey
Probation Officer:
Interpreter:
Defendants:          Brett Naggs in person and with Attorneys Steven Biskupic, Matt Jacobs
                     Peter Armbruster in person and with Attorneys Andrew DeVooght, Laura
                            McNally, Linna Chen
                     Mark Wogsland in person and with Attorneys Ryan Hedges, Jonathan
                            Reinisch


Court overrules objections to Friedman deposition exhibits 265, 1001, 1007.

Jury in court @ 9:02.
Direct of Voorhees continues @ 9:02.
       Ex. admitted: 19, 141, 22, 146A, 77, 77A.

Cross by Naggs (Atty Biskupic) @ 9:42.
      Ex. admitted: 1131, 1117-21, 1102, 1104, 1112.
      Ex. 1113, 1114, 1115, 1116 shown to jury for demonstrative purposes only.
      Ex. 1123 admitted.

Cross by Wogland (Atty Hedges) @ 10:29.

Break @ 10:39.

Jury in court @ 10:50.
Cross by Wogland (Atty Hedges) continues @ 10:50.
       Ex. admitted: 2204, 1101.

Cross by Armbruster (Atty McNally) @ 11:15.
      Ex. 3701 admitted.

Redirect by government @ 11:59.
Witness excused @ 12:22.



              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 8 of 28 Document 308
Government calls Paul Hoff @ 12:23.

Lunch @ 12:30.

Jury in court @ 1:30.
Direct of Hoff continues @ 1:30.
       Ex. admitted: 172, 161A, 169, 177, 178.

Cross by Naggs (Atty Biskupic) @ 2:05.
      Ex. admitted: 174, 171.

Cross by Armbruster (Atty DeVooght) @ 2:10.
      Ex. 3288, 3295, 3293, 3294, 3292 pre-adm itted.

Cross by Wogsland (Atty Hedges) @ 2:32.
      Ex. 2400 admitted subject to redaction.

Break @ 2:40.

Jury in court @ 2:51.
Cross by Wogsland continues @ 2:52.

Redirect by government @ 3:00.

Government calls Connor Kursel @ 3:03.
      Ex. admitted: 180A, 180, 182, 184, 184A, 186, 189, 190, 194, 195, 198.

Break @ 4:09.
Court finds objection to FTI testimony is moot, government plans to present via case agent.

Jury in court @ 4:18.
Direct of Kursel continues @ 4:18.
       Ex. admitted: 12, 14, 204, 202.

Cross by Armbruster (Atty McNally) @ 4:47.
      Ex. admitted: 180A, 183, 184, 185, 1020.

Court breaks for day @ 5:27.




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 9 of 28 Document 308
                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                Hon. Matthew Kennelly, presiding

                                         COURT MINUTES

Date:        7/16/21                                         Dep. Clerk: JD
Case No.     18-CR-130                                       Ct. Rep:     Tom (a.m.)
United States v. Naggs, Armbruster, & Wogsland                            Sarah (p.m.)
Proceeding: jury trial                                       Time Called: 9:01
                                                             Time Concl: 5:30

United States by:    Justin Weitz, Emily Scruggs, Kyle Hankey
Probation Officer:
Interpreter:
Defendants:          Brett Naggs in person and with Attorneys Steven Biskupic, Matt Jacobs, Justin
                            Dreikosen
                     Peter Armbruster in person and with Attorneys Andrew DeVooght, Laura
                            McNally, Linna Chen
                     Mark Wogsland in person and with Attorneys Ryan Hedges, Jonathan
                            Reinisch


Atty Hedges raises issues with investor testimony.
       Court reiterates ruling on investor losses.
       Investor may not refer to “scarlet letter.”

Jury in court @ 9:06.
Armbruster has no further questions for Kursel.

Cross of Kursel by Naggs (Atty Jacobs) @ 9:07.
      Exhibits in witness packet (1212, 1214, 1215, 1218, 1219, 1220, 1221, 1223, 1222, 1224,
      1225, 1226, 1228,1229, 1230, 1231, 1232, 1233, 1235, 1236, 1237, 1238, 1239, 1240, 1241,
      1242, 1310, 1311, 1312) admitted subject to motion to strike.
      Ex. 1212, 1214, 1215, 1218, 1219, 1220, 1221, 1223, 1222, 1224, 1225, 1226, 1228, 1229,
      1230, 1231, 1232, 1233, 1235, 1236, 1237, 1238, 1239, 1240, 1241 presented.
      (Ex. 1242 not in evidence, per 7/23/21 agreement. Government does not object to others.)

Break @ 10:32.

Jury in court @ 10:46.
Cross of Kursel by Naggs continues @ 10:46.
       Ex. admitted: 1312, 1203.
       Ex. 459 (SEC filing) published/pre-admitted.




             Case 2:18-cr-00130-MFK Filed 07/30/21 Page 10 of 28 Document 308
Cross of Kursel by Wogsland (Atty Hedges) @ 11:10.
      Ex. admitted: 2237, 2249, 85, 2011, 2014, 2021, 2218, 2029.

Redirect @ 11:36.
      Ex. admitted: 174, 188.

Government calls Michael Easley @ 11:52.
No cross, witness excused @ 12:07.

Government calls Sara Bowen Anderson @ 12:07.
      Ex. 31 admitted.

Break @ 12:28.

Jury in court @ 1:29.
Direct of Bowen continues @ 1:30.
       Ex. admitted: 34, 34A, 412, 413, 413A.

Cross by Armbruster (Atty DeVooght) @ 1:48.
      Ex. admitted: 3410, 3332.
      Ex. 461 published (SEC filing).
      Ex. admitted: 3710, 3134, 3169, 3170, 3171, 3172, 3173, 3174 (published), 3183, 3184
      (published), 3384, 3286, 3046.

Break @ 2:38.

Jury in court @ 2:51.
Cross of Bowen continues @ 2:51.
       Ex. admitted: 3028, 3029, 3030, 3031, 3032, 3033, 3143, 3714.

Cross of Bowen by Wogsland (Atty Hedges) @ 3:10.
      Ex. admitted: 2003, 2005, 2013, 2017, 2028, 2225, 2009 & attachm ents.

Cross of Bowen by Naggs (Atty Dreikosen) @ 3:28.

Redirect @ 3:31.

Government calls Chad Meade @ 3:39.
      Ex. 472A (SEC filing) published.

Break @ 4:09.

Jury in court @ 4:17.
Direct of Meade continues @ 4:17.

Cross by Armbruster (Atty McNally) @ 4:26.




             Case 2:18-cr-00130-MFK Filed 07/30/21 Page 11 of 28 Document 308
Cross by Wogsland (Atty Reinisch) @ 4:33.

No cross by Naggs @ 4:34.

No redirect @ 4:34.

Government reads stipulation @ 4:35.

Government plays Paige Freidman deposition @ 4:37.
      Ex. 250, 251, 258 admitted.

Court breaks for day @ 5:28.

Government raises issue with exhibit referenced by Atty Jacobs. Parties will confer, raise on Monday
      as necessary.




             Case 2:18-cr-00130-MFK Filed 07/30/21 Page 12 of 28 Document 308
                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                Hon. Matthew Kennelly, presiding

                                         COURT MINUTES

Date:        7/19/21                                           Dep. Clerk: JD
Case No.     18-CR-130                                         Ct. Rep:     Tom (a.m.)
United States v. Naggs, Armbruster, & Wogsland                              Sarah (p.m.)
Proceeding: jury trial                                         Time Called: 8:57
                                                               Time Concl: 5:28

United States by:    Justin Weitz, Emily Scruggs, Kyle Hankey
Probation Officer:
Interpreter:
Defendants:          Brett Naggs in person and with Attorneys Steven Biskupic, Matt Jacobs, Justin
                            Dreikosen
                     Peter Armbruster in person and with Attorneys Andrew DeVooght, Laura
                            McNally, Linna Chen
                     Mark Wogsland in person and with Attorneys Ryan Hedges, Jonathan
                            Reinisch


Atty DeVooght confirms objection to Krasnoff testimony (R. 265).

Jury in court @ 8:58.
Government continues Friedman deposition @ 8:59.
       Ex. admitted: 260, 262, 16, 263.
Cross by Armbruster during deposition.
       Ex. admitted: 255, 256, 1006, 1007, 1001, 1002, 1003.
Cross by Naggs during deposition.
No cross by Wogsland during deposition.
Redirect by government.
       Ex. 265, 265A admitted.
Re-cross by Armbruster.

Government calls Christopher Burke @ 10:27.
      Ex. 6 admitted.
      Ex. 580-583 used as demonstratives, not admitted in evidence.
      Ex. 6A, 4A, 4D admitted.

Break @ 10:50.

Jury in court @ 11:01.




             Case 2:18-cr-00130-MFK Filed 07/30/21 Page 13 of 28 Document 308
Direct of Burke continues @ 11:02.
       Ex. admitted: 11, 358, 361, 362, 9, 9A, 15, 514, 516, 547, 24, 24A, B, E, 3, 3A, 357.
       Ex. 49, 50, 480 (SEC filings) pre-admitted.
       Ex. admitted: 513, 514, 512.
       Ex. 481, 482 (SEC filings) shown/pre-admitted.
       Ex. 551, 552, 555, 555A admitted.

Lunch break @ 12:30.

Jury in court @ 1:27.
Direct of Burke continues @ 1:28.
       Ex. 551 and 552 & all attachments admitted.
       Ex. admitted: 431, 433, 29, 434, 432, 30, 30A, 367, 367A, 36, 36A, 425, 369, 424, 418, 419,
       420, 421, 422.

Cross by Armbruster (Atty McNally) @ 2:30.

Break for jury @ 2:43.
Court elaborates on evidentiary ruling.

Jury in court @ 2:53.
Cross of Burke by Armbruster continues @ 2:53.
       Ex. admitted: 3015, 3586, 3699, 3182.

Cross of Burke by Naggs (Atty Jacobs) @ 3:40.
      Ex. 1029 admitted.

Break @ 4:06.

Jury in court @ 416.
Cross of Burke by Naggs continues @ 4:17.
       Ex. 1315, 1316 admitted as demonstratives only (per 7/20 ruling).

Cross of Burke by Wogsland (Atty Hedges) @ 4:21.

Redirect @ 4:48.
      Ex. 435 admitted.

Government calls Adam Krasnoff @ 4:57.
      Ex. 270, 280, 291 admitted.

Break for day @ 5:28.




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 14 of 28 Document 308
                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN
                                 Hon. Matthew Kennelly, presiding

                                           COURT MINUTES

Date:        7/20/21                                            Dep. Clerk: JD
Case No.     18-CR-130                                          Ct. Rep:     Tom (a.m.)
United States v. Naggs, Armbruster, & Wogsland                               Sarah (p.m.)
Proceeding: jury trial                                          Time Called: 8:57
                                                                Time Concl: 5:30

United States by:    Justin Weitz, Emily Scruggs, Kyle Hankey
Probation Officer:
Interpreter:
Defendants:          Brett Naggs in person and with Attorneys Steven Biskupic, Matt Jacobs, Justin
                            Dreikosen
                     Peter Armbruster in person and with Attorneys Andrew DeVooght, Laura
                            McNally, Linna Chen
                     Mark Wogsland in person and with Attorneys Ryan Hedges, Jonathan
                            Reinisch


Atty Jacobs raises issue of Ex. 1315, 1316.
       Court allows as demonstratives only.

Government indicates it will have clean lap top with all admitted exhibits for jury deliberations.

Government files motion to exclude.

Jury in court @ 9:01.
Direct of Krasnoff continues @ 9:01.
       Ex. 459 (SEC filing) published.
       Ex. admitted: 283, 314A, 315A, 316A, 317A, 277A, 278A, 227, 278A, 287A, 288A, 289A,
       290A, 297A, 298A, 7, 8, 21, 300, 300A.

Break for jury @ 10:36.
Parties argue government motion.
Court notes: (1) government did not object to testimony elicited by defense, and (2) will need to
       address question by question; government is entitled to offer some explanation why audit took
       so long.
Break for parties @ 10:59.

Jury in court @ 11:07.
Government direct of Krasnoff is complete.




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 15 of 28 Document 308
Cross by Armbruster (Atty DeVooght) @ 11:07.
      Ex. admitted: 3740, 3324, 3191, 3350, 3762.
      Objection to 3743 sustained.
      Ex. admitted: 3347, 3206, 3753, 3195, 3726, 3546, 3728.

Lunch break @ 12:29.

Jury in court @ 1:29.
Cross of Krasnoff by Armbruster continues @ 1:30.
       Ex. admitted: 3742, 3767, 3352, 3353, 3738, 3751, 3769.
       Objection to 3200 sustained.
       Ex. admitted: 3205, 3197, 275.
       Ex. 290 published.
       Ex. 3732 admitted.

Break @ 2:41.

Jury in court @ 2:50.
Cross of Krasnoff by Armbruster continues @ 2:51.
       Ex. 4 published.

Cross of Krasnoff by Naggs (Atty Jacobs) @ 2:53.

Cross of Krasnoff by Wogsland (Atty Cimino) @ 3:00.
      Ex. admitted: 2073, 2074, 2077, 2270, 2264, 2045, 2045A, 2076, 2076A, 2042, 2042A, 2328,
      2043, 2043A, 2329, 2329A, 2040, 2041.

Break @ 4:05.

Jury in court @ 4:14.
Cross of Krasnoff by Wogsland continues @ 4:14.
       Ex. admitted: 2047, 2039, 2048.
       Ex. 273 published.
       Objection to 2046 sustained.

Redirect @ 4:55.
      Ex. 307 admitted.

Government calls Richard Clemmerson @ 5:14.

Testimony ends, jury excused for day @ 5:26.

Court addresses schedule. Government expects to call 3 more witnesses.
Court will have draft JI for parties.




             Case 2:18-cr-00130-MFK Filed 07/30/21 Page 16 of 28 Document 308
                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                Hon. Matthew Kennelly, presiding

                                          COURT MINUTES

Date:        7/21/21                                           Dep. Clerk: JD
Case No.     18-CR-130                                         Ct. Rep:     Tom (a.m.)
United States v. Naggs, Armbruster, & Wogsland                              Sarah (p.m.)
Proceeding: jury trial                                         Time Called: 8:59
                                                               Time Concl: 4:16

United States by:    Justin Weitz, Emily Scruggs, Kyle Hankey
Probation Officer:
Interpreter:
Defendants:          Brett Naggs in person and with Attorneys Steven Biskupic, Matt Jacobs, Justin
                            Dreikosen
                     Peter Armbruster in person and with Attorneys Andrew DeVooght, Laura
                            McNally, Linna Chen
                     Mark Wogsland in person and with Attorneys Ryan Hedges, Jonathan
                            Reinisch


Court raises issue of absent juror. Parties agree with court’s proposal to excuse juror.

Jury in court @ 9:02. Court explains juror’s absence.

Government direct of Clemmerson continues @ 9:02.
      Ex. admitted: 37I, 37J, 37K, 37L, 331 & attachm ents, 37A-37H, 341, 342, 344, 436, 348,
      348A, 350, 350A, 352, 352A, 353, 353A.

Cross of Clemmerson by Armbruster (Atty McNally) @ 9:55.
      Ex. admitted: 3633.
      Objection to 3431R sustained.
      Ex. admitted: 3142R, 3433R, 3438R, 3688, 3178.

Break @ 10:39.

Jury in court @ 10:50.
Cross of Clemmerson continues @ 10:51.
       Ex. admitted: 3668, 3444R, 3202, 3439.
       Objection to 3446 sustained.

No cross by Wogsland or Naggs @ 11:01.

Redirect @ 11:01.



              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 17 of 28 Document 308
Government calls Steven Ballentine @ 11:04.

Cross of Ballentine by Armbruster (Atty McNally) @ 11:20.

No cross by Wogsland or Naggs @ 11:22.

Redirect @ 11:22.

Government reads stipulations @ 11:23. Marked as ex. 573, 574, 575.

Government calls Scott Scherbroeck @ 11:27.
      Ex. admitted: 320, 321, 321A, 25, 25A, 322, 322A-H, 324.

Cross of Scherbroeck by Armbruster (Atty McNally) @ 12:18.

Break @ 12:27.

On the record @ 1:29.
Parties and court discuss trial logistics.

Jury in court @ 1:37.
Cross of Scherbroeck by Armbruster continues @ 1:38.

No cross by Wogsland or Naggs @ 1:39.

Redirect @ 1:39.

Government calls Brian Murray @ 1:41.
      Ex. admitted: 375, 377 & attachments, 378, 381, 380, 382, 383, 384, 386 & attachm ents.

Break @ 2:41.

Jury in court @ 2:51.
Direct of Murray continues @ 2:51.
       Ex. 388A admitted, transcript shown as aide to jury.
       Ex. 479 (SEC filing) published.

Cross of Murray by Armbruster (Atty DeVooght) @ 3:13.
      Ex. admitted: 3179, 385, 3186, 3814.

No cross by Wogsland or Naggs @ 3:47.

Redirect @ 3:47.

Break @ 3:52.




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 18 of 28 Document 308
On the record @ 4:04. Parties put on record plan to put in additional docum ents.

Jury in court @ 4:07. Court updates jury. Government case 99% in. Testimony will conclude on
       Friday, closing arguments on Monday and Tuesday. Another judge may take the verdict. Trial
       to resume Friday @ 9:00.
Jury excused @ 4:10.

Defendants move for acquittal under Rule 29. Court reserves ruling.

Court will conduct jury instruction conference via Zoom @ 9:00 tomorrow.

Government moves under Rule 801(d)(2)(E). Court finds government has made the requisite
      showing for admission.




             Case 2:18-cr-00130-MFK Filed 07/30/21 Page 19 of 28 Document 308
                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                Hon. Matthew Kennelly, presiding

                                         COURT MINUTES

Date:        7/22/21                                          Dep. Clerk: JD
Case No.     18-CR-130                                        Ct. Rep:     Tom
United States v. Naggs, Armbruster, & Wogsland                Time Called: 9:07
Proceeding: jury instruction conference (via VTC)             Time Concl: 11:10

United States by:    Justin Weitz, Emily Scruggs, Kyle Hankey
Probation Officer:
Interpreter:
Defendants:          Brett Naggs via VTC, with Attorneys Matt Jacobs, Justin Dreikosen
                     Peter Armbruster via VTC, with Attorneys Laura McNally, Linna Chen
                     Mark Wogsland via VTC, with Attorneys Ryan Hedges, Jonathan Reinisch


Parties agree to proceed via VTC.
Court addresses parties requested changes to its proposed instructions, modifies accordingly.

Government requests 4 additional instructions:
      (1) “attorney interviewing witness”; court notes already included
      (2) “individuals not on trial”; court adds
      (3) define “circumstantial evidence”; court declines
      (4) “mixed motive” re: Wogsland; government will propose language.

Armbruster requests “good faith” instruction. Court proposes language from 6.10, will include.

Wogsland requests instruction regarding “agent testimony.” Court declines.

Naggs requests JI 5.07(b) & (c). Court declines.

Court will send red-lined version to counsel. Objections to be filed by 3:00 p.m. today.
Government to send proposed language within an hour, defendants to oppose by 3:00.

Government raises issue of Mrs. Armbruster’s testimony.
Atty McNally proffers: (1) character evidence, (2) what Armbruster was doing at time ex. 141 sent.
Court excludes testimony regarding (2). Government must object to (1) if believes improper.

Trial to resume at 9:00 tomorrow. Court has communicated with chief judge re: another judge taking
        the verdict. Magistrate Judge Duffin may be only judge available. Court notes consent issue.




             Case 2:18-cr-00130-MFK Filed 07/30/21 Page 20 of 28 Document 308
                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                Hon. Matthew Kennelly, presiding

                                         COURT MINUTES

Date:        7/23/21                                           Dep. Clerk: JD
Case No.     18-CR-130                                         Ct. Rep:     Tom (a.m.)
United States v. Naggs, Armbruster, & Wogsland                              Sarah (p.m.)
Proceeding: jury trial                                         Time Called: 8:57
                                                               Time Concl: 12:42

United States by:    Justin Weitz, Emily Scruggs, Kyle Hankey
Probation Officer:
Interpreter:
Defendants:          Brett Naggs in person and with Attorneys Steven Biskupic, Matt Jacobs, Justin
                            Dreikosen
                     Peter Armbruster in person and with Attorneys Andrew DeVooght, Laura
                            McNally, Linna Chen
                     Mark Wogsland in person and with Attorneys Ryan Hedges, Jonathan
                            Reinisch


Government (Atty Hankey) raises issue with scope of Ms. Armbruster’s testimony.
Atty McNally responds.
Court finds not irrelevant, but counsel should not dwell.

Government (Atty Hankey) raises issue with scope of testimony from Wogsland witness, Aaron
       Dobbs.
Atty Hedges responds.
Court excludes in part.

Armbruster (Atty McNally) raises issue of proposed ex. 3278.
Government argues not relevant.
Court sustains objection.

Wogsland (Atty Hedges) has several exhibits, government agrees admissible, and a summary chart.
Court finds chart admissible under Rule 1006.

Atty Hedges raises issue of 3 new government exhibits.
Government indicates rebuttal documents.
Court defers ruling until rebuttal case.

Jury in court @ 9:18.
Government calls Agent Burke @ 9:18.




             Case 2:18-cr-00130-MFK Filed 07/30/21 Page 21 of 28 Document 308
Questioning by Wogsland (Atty Hedges) @ 9:19.
      Ex. admitted: 2036, 2332, 2054, 2055, 2006, 2056, 2020, 2020A, 2007, 2035.

Questioning by Armbruster (Atty McNally) @ 9:32.
      Ex. admitted: 3824R, 3102, 3005, 3003, 3828.

Naggs has no questions @ 9:38.

Government has no questions @ 9:38.
Government rests @ 9:39.

Wogsland (Atty Hedges) moves exhibits by agreement, each with “A” attachment: 1276, 2000, 2001,
     2002, 2003, 2004, 2005, 2008, 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017, 2018, 2019,
     2021, 2022, 2023, 2024, 2025, 2026, 2027, 2028, 2029, 2031, 2032, 2040, 2041, 2065, 2080,
     2333. All admitted.
     Ex. 2333 published for jury.

Wogsland calls Aaron Dobbs @ 9:45.
     Ex. admitted: 2052, 2053, 2053A, 2058R, 2059R, 2067, 2069, 2071, 2066, 2070, 2061R,
     2061A, 2064R, 2064A.

Cross by government (Atty Hankey) @ 10:15.

No redirect @ 10:17.
Wogsland has no further witnesses.

Armbruster (Atty McNally) moves ex. 3018, 3827, 3097. All admitted.
Armbruster calls Theresa McNally @ 10:18.

Cross by government (Atty Hankey) @ 10:31.

No redirect @ 10:33.

Naggs moves ex. 1300-1305. All admitted.
Naggs rests @ 10:34.

Armbruster rests @ 10:35.

Wogsland rests @ 10:35.

Government recalls Agent Burke @ 10:35.
      Ex. admitted: 441, 440, 440A, 439.

Cross by Wogsland (Atty Hedges) @ 10:48.

No redirect @ 10:54.




             Case 2:18-cr-00130-MFK Filed 07/30/21 Page 22 of 28 Document 308
Government rests rebuttal case @ 10:55.

Court advises jury trial will resume on Monday @ 9:00. Court will instruct, then closing arguments,
       which will carry over into Tuesday.
Jury excused @ 10:57.

Court takes up jury instructions @ 10:58.
       #276 Naggs motion to reconsider denied.
       #278 Armbruster objection, court declines to add requested language.
       Government’s additional “scheme” language added, without objection.
       Court notes other changes, no objections.
       #277 “mixed motives” instruction. Court proposes/adds language.
No further instruction issues.

Court confirms after colloquy that defendants have decided not to testify.

Armbruster suggests 3 categories of redactions to the indictment.
Government OK with removing “victims.”
Court suggests break to 12:30 so parties can reflect and confer.

Break @ 11:30.

On the record @ 12:27.
Government is OK with proposed redactions to indictment. Government to make 17 copies for jurors.

Government agrees with Naggs that ex. 1242 is not in evidence. No objection to other exhibits
      offered at that time.

Government notes that parties agreed to pre-admit SEC filings. Parties will agree on redactions over
      the weekend.

Defendants waive jury determination of forfeiture.

Court notes its schedule next week. Another judge, may be magistrate judge, may need to take the
      verdict. Government and defendants consent. Government agrees could be Judge Pepper.
      Parties also consent to court addressing jury issues by phone.

Court has sent revised jury instructions.




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 23 of 28 Document 308
                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                Hon. Matthew Kennelly, presiding

                                         COURT MINUTES

Date:        7/26/21                                          Dep. Clerk: JD
Case No.     18-CR-130                                        Ct. Rep:     Tom (a.m.)
United States v. Naggs, Armbruster, & Wogsland                             Sarah (p.m.)
Proceeding: jury trial                                        Time Called: 9:05
                                                              Time Concl: 5:30

United States by:    Justin Weitz, Emily Scruggs, Kyle Hankey
Probation Officer:
Interpreter:
Defendants:          Brett Naggs in person and with Attorneys Steven Biskupic, Matt Jacobs, Justin
                            Dreikosen
                     Peter Armbruster in person and with Attorneys Andrew DeVooght, Laura
                            McNally, Linna Chen
                     Mark Wogsland in person and with Attorneys Ryan Hedges, Jonathan
                            Reinisch


Court notes modification to jury instruction on bank fraud charge made over the weekend.

Government notes issue with juror.
Defendants suggest addressing during a break.

Jury in court @ 9:13.
Court instructs the jury @ 9:13.

Government (Atty Weitz) closing argument @ 9:47.
Break @ 10:32.
Jury in court, government closing continues @ 10:45.

Lunch break @ 12:37.

On the record @ 1:49.
Parties agree on juror issue. Court will excuse at same time as alternates.

Jury in court @ 1:50.
Armbruster (Atty DeVooght) closing argument @ 1:50.

Break @ 3:35.
Jury in court @ 3:46, Armbruster closing continues.




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 24 of 28 Document 308
Naggs (Atty Jacobs) closing argument @ 4:15-5:29.

Court breaks for day @ 5:30.




             Case 2:18-cr-00130-MFK Filed 07/30/21 Page 25 of 28 Document 308
                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF WISCONSIN
                                  Hon. Matthew Kennelly, presiding

                                            COURT MINUTES

Date:        7/27/21                                             Dep. Clerk: JD
Case No.     18-CR-130                                           Ct. Rep:     Tom
United States v. Naggs, Armbruster, & Wogsland                   Time Called: 9:10
Proceeding: jury trial                                           Time Concl: 5:30

United States by:    Justin Weitz, Emily Scruggs, Kyle Hankey
Probation Officer:
Interpreter:
Defendants:          Brett Naggs in person and with Attorneys Steven Biskupic, Matt Jacobs, Justin
                            Dreikosen
                     Peter Armbruster in person and with Attorneys Andrew DeVooght, Laura
                            McNally, Linna Chen
                     Mark Wogsland in person and with Attorneys Ryan Hedges, Jonathan
                            Reinisch


Jury in court @ 9:10.
Wogsland (Atty Hedges) closing argument @ 9:11.

Break @ 10:43.

Jury in court @ 10:55, Wogsland closing continues.

Government rebuttal (Atty Scruggs) @ 11:31.

Court identifies jurors who will deliberate @ 12:29. Court instructs alternates not to discuss the case,
       court to notify when case concluded.
Court swears CSO @ 12:33.
Jury retires to deliberate @ 12:33.

Court notes its availability today.
Parties agree Ex. 105, 109, 110, 111 pre-admitted.
Parties agree on additional instruction for jury re: exhibits on laptop and on process to get the laptop
       placed in the jury room.

[In response to court’s inquiry, jury indicates by note @ 4:52 that it plans to deliberate until 5:30,
       resume at 9:00 a.m. tomorrow.]




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 26 of 28 Document 308
                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF WISCONSIN
                                Hon. Matthew Kennelly, presiding

                                         COURT MINUTES

Date:        7/28/21                                         Dep. Clerk: JD
Case No.     18-CR-130                                       Ct. Rep:     Tom
United States v. Naggs, Armbruster, & Wogsland               Time Called: 9:42
Proceeding: jury trial                                       Time Concl: 5:30

United States by:    Justin Weitz, Emily Scruggs, Ryan Hankey
Probation Officer:
Interpreter:
Defendants:          Brett Naggs in person and with Attorneys Steven Biskupic, Matt Jacobs, Justin
                            Dreikosen
                     Peter Armbruster in person and with Attorneys Andrew DeVooght, Laura
                            McNally, Linna Chen
                     Mark Wogsland in person and with Attorneys Ryan Hedges, Jonathan
                            Reinisch


On the record @ 9:42 re: jury questions.
Court proposes responses to questions 1 and 2, and questions 3 and 4. Parties concur.
Response sent in to jury.

On the record @ 1:30.
Government wants to provide the jury paper copies of exhibits.
Court declines, unless jury asks.

On the record @ 5:05 re: jury question. Court proposes response. No objections.
Response sent in to jury.

[Jury advises by note that it plans to conclude @ 5:30 today, resume at 9:00 tomorrow.]




             Case 2:18-cr-00130-MFK Filed 07/30/21 Page 27 of 28 Document 308
                                 UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN
                                 Hon. Matthew Kennelly, presiding

                                           COURT MINUTES

Date:        7/29/21                                             Dep. Clerk: JD
Case No.     18-CR-130                                           Ct. Rep:     Tom
United States v. Naggs, Armbruster, & Wogsland                   Time Called: 1:15
Proceeding: jury trial                                           Time Concl: 2:15

United States by:    Justin Weitz, Emily Scruggs, Ryan Hankey
Probation Officer:   Jesse Sorkness (for verdict)
Interpreter:
Defendants:          Brett Naggs in person and with Attorneys Steven Biskupic, Matt Jacobs
                     Peter Armbruster in person and with Attorneys Andrew DeVooght, Laura
                            McNally
                     Mark Wogsland in person and with Attorneys Ryan Hedges, Jonathan
                            Reinisch


On the record @ 1:15. Court swears second CSO.

On the record @ 2:06. Magistrate Judge Duffin presiding.
Jury has a verdict.
Court publishes the verdict @ 2:07.
       Jury finds Armbruster not guilty on counts 1, 2, 9, 10, 11, 12, 14, 15, 16, 17, & 18; g uilty on
       counts 5, 6, 7, & 13.
       Jury finds Wogsland not guilty on counts 1, 2, 3, 4, 6, 7, 10, 11, 12, 13, 14, 15, 16, & 19.
       Jury finds Naggs not guilty on counts 1, 2, 6, 7, 8, 10, 11, 12, 14, & 15.
No request for polling.
Jury discharged @ 2:11.

Naggs and Wogsland move the court to enter judgment, release bond conditions.

Court sets Armbruster for sentencing on 10/29/21 @ 1:30. Judge Kennelly may change the date.




              Case 2:18-cr-00130-MFK Filed 07/30/21 Page 28 of 28 Document 308
